    19-13011-jlg    Doc 90       Filed 11/26/19 Entered 11/26/19 18:00:27                    Main Document
                                               Pg 1 of 4


DIAMOND McCARTHY LLP
Charles M. Rubio
Sheryl P. Giugliano
295 Madison Ave, 27th Floor
New York, NY 10017
Tel: (212) 430-5400
Fax: (212) 430-5499

Proposed Counsel to Ponderosa-State Energy, LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

In re:

PONDEROSA-STATE ENERGY, LLC                                   Case No. 19-13011 (JLG)

         Debtor.                                              Chapter 11
-------------------------------------------------------x

             SUPPLEMENT TO MOTION FOR AUTHORIZATION PURSUANT
         TO 11 U.S.C. §§105, 361, 362 AND 363(c) FOR USE OF CASH COLLATERAL

         Ponderosa-State Energy, LLC (“Ponderosa” or the “Debtor”), the above-captioned debtor

and debtor in possession, files this Supplement to Motion For Authorization Pursuant to 11 U.S.C.

§§105, 361, 362 and 363(c) For Use of Cash Collateral (the “Motion”).1

         Attached hereto as Exhibit A is a proposed second 13-week cash collateral budget from

the week of December 15, 2019 through and including the week of March 8, 2020 (the “Budget”).

         WHEREFORE, the Debtor respectfully requests the entry of an interim order, substantially

in the form attached to the Motion, approving continued use of Cash Collateral pursuant to the

Budget.




                              [Remainder of Page Intentionally Left Blank]




1
         Capitalized terms used but not defined herein have the meanings assigned to such terms in the Motion.
19-13011-jlg   Doc 90   Filed 11/26/19 Entered 11/26/19 18:00:27      Main Document
                                      Pg 2 of 4



Dated: New York, New York                   Respectfully submitted,
       November 26, 2019
                                            DIAMOND McCARTHY LLP

                                            /s/ Charles M. Rubio
                                            Charles M. Rubio
                                            Sheryl P. Giugliano
                                            295 Madison Ave, 27th Floor
                                            New York, NY 10017
                                            Tel: (212) 430-5400
                                            Fax: (212430-5499

                                            Proposed Counsel to
                                            Ponderosa-State Energy, LLC




                                        2
                                                                                                                                    Exhibit A


     PONDEROSA‐STATE ENERGY, LLC, Case No. 19‐13011 (Bankr. S.D.N.Y)                                                                                                                                                                                                                                                                          12/15/19 ‐ 3/14/2020
     Second 13‐Week Budget                                                                                                                                                                                                                                                                                                                         Weeks 14‐26
                                                 Week # 0         14                 15                   16               17                  18                  19                  20                21                 22                  23                             24                               25                26                 # of Days
                                              Week Start      12/15/2019         12/22/2019           12/29/2019        1/5/2020            1/12/2020           1/19/2020           1/26/2020         2/2/2020           2/9/2020            2/16/2020                      2/23/2020                        3/1/2020         3/8/2020                   90
Ref:                                        Week Ended        12/21/2019         12/28/2019            1/4/2020         1/11/2020           1/18/2020           1/25/2020           2/1/2020          2/8/2020           2/15/2020           2/22/2020                      2/29/2020                        3/7/2020         3/14/2020               Total
 6   PRODUCTION
 7    Gross Oil (bbl)                                                  455               455                  455               455                 455                455                  455              455                 455                 455                                           455              455               455             5915
 8    Gross Gas (mcf)                                                  875               875                  875               875                 875                875                  875              875                 875                 875                                           875              875               875             11375
 9    Total BOE/day                                                     78                78                   78                78                  78                 78                   78               78                  78                  78                                            78               78                78
10    Invemtory                                                         91               178                  265               168                 255                158                  245              148                 235                 138                                           225              312               215
11    sold                                                             368               368                  368               552                 368                552                  368              552                 368                 552                                           368              368               552
12    oil sold/month                                                                    1288                                                                          1840                                                                                                                        2208




                                                                                                                                                                                                                                                                         19-13011-jlg
13    gas sold/month                                                                    3500                                                                                              4375                                                                                                    3500
14   CASH RECEIPTS
15    Gross Oil Revenue                                     $      70,840    $                ‐ $               ‐ $                 ‐ $                 ‐ $         70,840      $            ‐ $                 ‐ $                 ‐ $        101,200 $                                            ‐   $            ‐ $                 ‐      $       242,880
16    Gross Gas Revenue                                     $            ‐   $                ‐ $          44,100 $                 ‐ $                 ‐ $              ‐      $       17,500 $                 ‐ $                 ‐ $              ‐ $                                            ‐   $       21,875 $                 ‐      $        83,475
17   Gross Cash Receipts from Operations                    $      70,840    $                ‐ $          44,100 $                 ‐ $                 ‐ $         70,840      $       17,500 $                 ‐ $                 ‐ $        101,200 $                                            ‐   $       21,875 $                 ‐      $       326,355
18   TRANSFER TO RESERVES
19    Royalty Reserves                                      $      15,231    $                ‐   $         9,482   $               ‐   $               ‐   $       15,231      $        3,763    $              ‐   $               ‐   $       21,758              $                               ‐   $        4,703   $               ‐      $        70,166
20    Working Interest Reserves                             $      26,034    $                ‐   $        16,207   $               ‐   $               ‐   $       26,034      $        6,431    $              ‐   $               ‐   $       37,191              $                               ‐   $        8,039   $               ‐      $       119,935
21   Total Transfer to Reserves                             $      41,264    $                ‐   $        25,688   $               ‐   $               ‐   $       41,264      $       10,194    $              ‐   $               ‐   $       58,949              $                               ‐   $       12,742   $               ‐      $       190,102




                                                                                                                                                                                                                                                                         Doc 90
23   SOURCES OF CASH
24   CASH FROM OPERATIONS
25    Net receipts after reserves                             $    29,576    $             ‐      $        18,412   $            ‐      $            ‐      $       29,576      $        7,306    $            ‐     $            ‐      $       42,251              $                               ‐   $        9,133   $            ‐         $       136,253
26    Severance Taxes from Royalty Reserves                   $       701    $             ‐      $           664   $            ‐      $            ‐      $          701      $          263    $            ‐     $            ‐      $        1,001              $                               ‐   $          329   $            ‐
27    Reimbursement from Working Interest Disputed Funds      $    31,589    $         7,019      $        13,277   $        3,442      $       43,122      $        5,081      $       15,944    $        4,030     $       42,779      $        5,937              $                           8,362   $       11,346   $        5,831         $       197,760
28   Total Cash from Operations                               $    61,165    $         7,019      $        31,689   $        3,442      $       43,122      $       34,657      $       23,251    $        4,030     $       42,779      $       48,188              $                           8,362   $       20,479   $        5,831         $       334,013




                                                                                                                                                                                                                                                     Filed 11/26/19 Entered 11/26/19 18:00:27
29   DIP CASH RECEIPTS
30    Total DIP Availability                                  $   500,000    $      425,000       $      425,000    $      425,000      $      425,000      $      390,000      $      390,000    $     390,000      $      390,000      $      350,000              $                     350,000       $     350,000    $      350,000
31    Beginning DIP Balance                                   $    75,000    $       75,000       $       75,000    $       75,000      $       75,000      $      110,000      $      110,000    $     110,000      $      110,000      $      150,000              $                     150,000       $     150,000    $      150,000
32    Draw/(Repayment) of DIP                                 $         ‐    $            ‐       $            ‐    $            ‐      $       35,000      $            ‐      $            ‐    $           ‐      $       40,000      $            ‐              $                           ‐       $           ‐    $            ‐         $        75,000
33   Ending DIP Balance                                       $    75,000    $       75,000       $       75,000    $       75,000      $      110,000      $      110,000      $      110,000    $     110,000      $      150,000      $      150,000              $                     150,000       $     150,000    $      150,000
34   Total Sources of Cash                                    $    61,165    $         7,019      $        31,689   $        3,442      $       78,122      $       34,657      $       23,251    $        4,030     $       82,779      $       48,188              $                           8,362   $       20,479   $        5,831         $       409,013

36   USES OF CASH
37   OPERATING EXPENSES
38    G&A Expenses                                            $    27,500    $             ‐      $             ‐   $            ‐      $       32,500      $            ‐      $            ‐    $            ‐     $       32,500      $            ‐              $                               ‐   $            ‐   $            ‐         $        92,500




                                                                                                                                                                                                                                                                   Pg 3 of 4
39    Ad Valorem Taxes                                        $         ‐    $             ‐      $             ‐   $            ‐      $            ‐      $            ‐      $            ‐    $            ‐     $            ‐      $            ‐              $                               ‐   $            ‐   $            ‐         $             ‐
40    Texas General Land Office Royalty                       $     2,479    $             ‐      $         1,544   $            ‐      $            ‐      $        2,479      $          613    $            ‐     $            ‐      $        3,542              $                               ‐   $          766   $            ‐         $        11,422
41    Severance Taxes                                         $     3,259    $             ‐      $         3,087   $            ‐      $            ‐      $        3,259      $        1,225    $            ‐     $            ‐      $        4,655              $                               ‐   $        1,531   $            ‐         $        17,016
42    Lease Operating Expenses                                $    14,523    $        14,325      $        12,072   $        7,025      $       13,005      $        7,925      $       18,954    $        8,225     $       12,304      $        8,625              $                          17,065   $        9,382   $        7,025         $       150,455
43    CapEx                                                                                                                                                                                                                                                                                                                                      $             ‐
44   Total Operating Expenses                                 $    47,761    $        14,325      $        16,703   $        7,025      $       45,505      $       13,663      $       20,791    $        8,225     $       44,804      $       16,822              $                          17,065   $       11,679   $        7,025         $       271,393
45   CHAPTER 11 RELATED EXPENSES
46    U.S. Trustee                                                                                                                                                                                                                                                                                                        $        4,875         $         4,875
47    Debtor Professional Fees                                                                                                          $       40,000                                                               $       40,000                                                                                                              $        80,000
48    Adequate Protection Payments                            $    20,000                         $        12,708                                                               $       12,667                                                                                                           $       12,625                          $        58,000
49    DIP Lender Fees                                                                                                                   $        2,500                                                               $        2,500                                                                                                              $         5,000
50   Total Chapter 11 Related Expenses                        $    20,000    $                ‐   $        12,708   $               ‐   $       42,500      $               ‐   $       12,667    $              ‐   $       42,500      $               ‐           $                               ‐   $       12,625   $        4,875         $       147,875
51   Total Uses of Cash                                       $    67,761    $        14,325      $        29,411   $        7,025      $       88,005      $       13,663      $       33,458    $        8,225     $       87,304      $       16,822              $                          17,065   $       24,304   $       11,900         $       419,268


53   BEGINNING CASH                                           $    30,000    $        23,403      $        16,098   $       18,375      $       14,793      $        4,910      $       25,904    $       15,696     $       11,501      $        6,976              $                          38,342   $       29,639   $       25,814
54   ENDING CASH                                              $    23,403    $        16,098      $        18,375   $       14,793      $        4,910      $       25,904      $       15,696    $       11,501     $        6,976      $       38,342              $                          29,639   $       25,814   $       19,745




                                                                                                                                                                                                                                                                         Main Docume
     PONDEROSA‐STATE ENERGY, LLC, Case No. 19‐13011 (Bankr. S.D.N.Y)                                                                                                                                                                                                                                                                   12/15/19 ‐ 3/14/2020
     Second 13‐Week Budget                                                                                                                                                                                                                                                                                                                  Weeks 14‐26
                                                      Week # 0       14              15              16             17                 18                19                  20                  21                  22               23                             24                                25                  26                 # of Days
                                                   Week Start    12/15/2019      12/22/2019      12/29/2019      1/5/2020           1/12/2020         1/19/2020           1/26/2020           2/2/2020           2/9/2020          2/16/2020                      2/23/2020                         3/1/2020            3/8/2020                  90
Ref:                                              Week Ended     12/21/2019      12/28/2019       1/4/2020       1/11/2020          1/18/2020         1/25/2020           2/1/2020            2/8/2020           2/15/2020         2/22/2020                      2/29/2020                         3/7/2020           3/14/2020               Total
56   RESERVE DETAILS ‐ Reserve accounts are maintained by Kent Reis and the amounts set forth herein are estimates.
57   ROYALTY RESERVES
58   Beginning Royalty Reserves                                $     750,000 $       764,530 $       764,530 $       773,348    $      773,348    $      773,348      $      787,878      $     791,377      $      791,377    $      791,377              $                     812,134        $     812,134      $      816,508
59   Additions to Royalty Reserve                              $      15,231 $              ‐ $         9,482 $            ‐    $            ‐    $       15,231      $        3,763      $           ‐      $            ‐    $       21,758              $                           ‐        $       4,703      $            ‐         $        70,166
60   Severance Taxes from Royalty Reserves                     $         (701) $            ‐ $          (664) $           ‐    $            ‐    $         (701)     $         (263)     $           ‐      $            ‐    $       (1,001)             $                           ‐        $        (329)     $            ‐
61   Ending Royalty Reserve Balance                            $     764,530 $       764,530 $       773,348 $       773,348    $      773,348    $      787,878      $      791,377      $     791,377      $      791,377    $      812,134              $                     812,134        $     816,508      $      816,508
62   WORKING INTEREST RESERVES




                                                                                                                                                                                                                                                               19-13011-jlg
63   Beginning Working Interest Balance                        $     100,000 $        94,445 $         87,426 $       90,355    $       86,913    $       43,791      $       64,744      $       55,231     $       51,200    $        8,422              $                          39,675    $       31,314     $       28,007
64   Additions to Working Interest Reserve                     $      26,034 $              ‐ $        16,207 $            ‐    $            ‐    $       26,034      $        6,431      $            ‐     $            ‐    $       37,191              $                               ‐    $        8,039     $            ‐         $       119,935
65   Severance Taxes Obligation                                $       (1,198) $            ‐ $        (1,134) $           ‐    $            ‐    $       (1,198)     $         (450)     $            ‐     $            ‐    $       (1,711)             $                               ‐    $         (563)    $            ‐         $        (6,253)
66   Other Reimbursement Obligation*                           $     (30,391) $        (7,019) $      (12,142) $      (3,442)   $      (43,122)   $       (3,883)     $      (15,494)     $       (4,030)    $      (42,779)   $       (4,226)             $                          (8,362)   $      (10,783)    $       (5,831)        $      (191,506)
67   Reimbursment Paid From Working Interest Reserve           $     (31,589) $        (7,019) $      (13,277) $      (3,442)   $      (43,122)   $       (5,081)     $      (15,944)     $       (4,030)    $      (42,779)   $       (5,937)             $                          (8,362)   $      (11,346)    $       (5,831)
68   Ending Working Interest Reserve Balance                   $      94,445 $        87,426 $         90,355 $       86,913    $       43,791    $       64,744      $       55,231      $       51,200     $        8,422    $       39,675              $                          31,314    $       28,007     $       22,176

70   OPERATING EXPENSE DETAILS
71   FIELD LEASE OPERATING EXPENSE
72   Total Field Lease Operating Expense                            $      14,523   $    14,325    $    12,072   $      7,025   $       13,005    $        7,925      $       18,954      $        8,225     $       12,304    $        8,625              $                          17,065    $        9,382     $        7,025         $       150,455




                                                                                                                                                                                                                                                               Doc 90
73   G&A EXPENSE
74   Legal                                                          $           ‐   $          ‐   $         ‐   $          ‐   $        2,500    $               ‐   $               ‐   $              ‐   $        2,500    $               ‐           $                               ‐    $              ‐   $               ‐      $         5,000
75   Accounting                                                     $       1,000   $          ‐   $         ‐   $          ‐   $        1,000    $               ‐   $               ‐   $              ‐   $        1,000    $               ‐           $                               ‐    $              ‐   $               ‐      $         3,000
76   Reimbursement of Management Services                           $      26,500   $          ‐   $         ‐   $          ‐   $       29,000    $               ‐   $               ‐   $              ‐   $       29,000    $               ‐           $                               ‐    $              ‐   $               ‐      $        84,500
77   Subtotal                                                       $      27,500   $          ‐   $         ‐   $          ‐   $       32,500    $               ‐   $               ‐   $              ‐   $       32,500    $               ‐           $                               ‐    $              ‐   $               ‐      $        92,500

     * The reimbursment from the Working Interest Reserve includes 49% of all Operating Expenses and all Chapter 11 Related Expenses except the Texas General Land Office Royalty and the Severance Taxes (which are accounted for seperately)




                                                                                                                                                                                                                                           Filed 11/26/19 Entered 11/26/19 18:00:27
                                                                                                                                                                                                                                                         Pg 4 of 4
                                                                                                                                                                                                                                                               Main Docume
